Not For Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 04-2437

                      IRIS D. KUILAN-NEVAREZ,

                        Plaintiff, Appellant,

                                     v.

        SECRETARY OF THE DEPARTMENT OF VETERANS AFFAIRS,

                        Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Salvador E. Casellas, U.S. District Judge]


                                  Before

                        Selya, Circuit Judge,
                   Stahl, Senior Circuit Judge,
                     and Lynch, Circuit Judge.



     David Ramos-Pagan on brief for appellant.
     H.S. Garcia, United States Attorney, Peter D. Keisler,
Assistant Attorney General, Marleigh D. Dover and Charles W.
Scarborough, on brief for appellee.



                               May 6, 2005
          Per Curiam.    Appellant, Iris D. Kuilan-Nevarez, appeals

from a jury verdict in favor of appellee, the Department of

Veterans Affairs, on her claim that appellee retaliated against her

for   filing   prior    complaints     of   disability        discrimination.

Appellant's sole argument is that there was insufficient evidence

to support the jury verdict.

          Appellant's appeal founders due to appellant's failure to

file a motion for judgment as a matter of law or a motion for a new

trial.    It   is   well-settled     that   in   order   to    challenge   the

sufficiency of the evidence on appeal a party must first have

presented the claim to the district court, either by moving for

judgment as a matter of law before the case is submitted to the

jury and renewing that motion after the verdict, Fed. R. Civ. P.

50(a), (b), or by moving for a new trial pursuant to Fed. R. Civ.

P. 59. See, e.g., Hammond v. T.J. Little & Co., 82 F.3d 1166, 1171

(1st Cir. 1996).    In the absence of the filing of such motions, we

retain only "a modicum of residual discretion" to inquire whether

the record reflects an absolute dearth of evidentiary support for

the jury's verdict.     Faigin v. Kelly, 184 F.3d 67, 76 (1st Cir.

1999); La Amiga del Pueblo, Inc. v. Robles, 937 F.2d 689, 691 (1st

Cir. 1991).    This authority to review the record must be exercised

sparingly, however, and we choose not to exercise it here. See

Udemba v. Nicoli, 237 F.3d 8, 14 (1st Cir. 2001);             Correa v. Hosp.

San Francisco, 69 F.3d 1184, 1196 (1st Cir. 1995). Appellant (who,


                                   -2-
after   all,   had   the   burden   of    proof)   provides    no   signposts

indicating that there might be an absolute dearth of evidentiary

support for    the   jury's   verdict;    her   brief   is    conclusory   and

contains only a few citations to the record.

           Accordingly, the judgment is affirmed.




                                    -3-